Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2017/077959, filed on 11/01/2017.
Claims 1-13, 14-15 and 16-18 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 06/21/2021), Applicants filed a response, a new IDS, and an amendment on 10/14/2021, amending claims 1-13, 14 and 15, and adding new claims 16-18 is acknowledged. 
Claims 14 and 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-13 and 16-18 are present for examination.

New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

Withdrawn-Specification Objections
The previous objection of the disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, page 11). Applicant is required to 
New-Claims Objections
Claims 1 and 16 are objected to “IcrF”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.

*Note: the word “genomically” is related to “genome” or “chromosome”, and thus, any gene, when refered as “genomically”, it means that the gene is present in the genome (chromosome) of the cell. However, the word “genetically” is related to a “gene”.

Claim 4 is objected to in the recitation “plasmid encoding an essential E. coli gene”, which should be changed to “plasmid comprises 

Claim 4 is objected to in the recitation “said essential E. coli gene genomically encoded by said E. coli cell”, which should be changed to “said essential E. coli gene  is encoded by the genome of said E. coli cell” because a cell cannot encode a gene or a protein but a cell comprises a gene, and a gene encodes a protein, but a protein cannot encodes a gene, but a protein encoded by a gene. Appropriate correction is required as needed.

Claim 5 is objected to in the recitation “said essential E. coli gene encoded by said plasmid encodes a gene product having higher activity in said recombinant E. coli cell than said in said plasmid encodes a gene product having higher activity in said recombinant E. coli cell than without said 
Claim 8 is objected to in the recitation “said genomically encoded essential E. coli gene is infA”, which should be changed to “said 
Claim 10 is objected to in the recitation “said essential E. coli gene encoded by said plasmid is native E. coli infA”, which should be changed to “said essential E. coli gene  in said plasmid is native E. coli infA”. Appropriate correction is required.
 
Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 4, 5, 10 and 11 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous rejection of Claim 6 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, 
The previous rejection of Claims 1-13 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
Claim 13 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
The previous rejection of Claims 1-5, 6, 7, 8-10, 11-12 and 13 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

New-Claim Rejections - 35 USC § 112(a) (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-13 and 16 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
Claims 1 and 16 are directed under BRI to “mRNA leader sequence from Y. pestis IcrF”. There is no indication in the specification of the original patent application of the recitation “IcrF” in the context of mRNA leader sequence from Y. pestis, as recited in the claims 1 and 16, within the scope of the invention as conceived by Applicants at the time the application was filed.  Accordingly, Applicants are required to cancel the new matter in response to this Office Action. 
Besides, the GenBank does not show any gene named IcrF, but LcrF (see, SnagIt image as below). For art rejection, the examiner would not consider this limitation as claim limitation.

    PNG
    media_image1.png
    650
    1194
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1057
    1194
    media_image2.png
    Greyscale

Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1, 3, 6-8, 12 and 13 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Johansson et al. (An RNA thermosensor controls expression of virulence genes in Listeria monocytogenes. Cell, 110: 551-561, 2002, see IDS), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

New-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 4-5, 6, 11-12 and 13 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Loh et al. (An unstructured 5’-coding region of the prfA mRNA is required for efficient translation. Nuc Acid Res, 2012, 40(4): 1818-1827, see IDS filed on 10/14/2021).
The Broadest Reasonable Interpretation (BRI) of claim 1 is a recombinant E. coli cell comprising a genomically encoded essential E. coli gene where expression is regulated by an upstream leader sequence not natively associated with said essential E. coli gene, where said upstream leader sequence has the function of being a thermoswitch substantially not allowing growth at a first temperature but allowing growth at a second temperature, wherein said upstream leader sequence comprises the mRNA leader sequence from L. monocytogenes prfA or  the mRNA leader sequence from Y. pestis IcrF.
Loh et al. teach expression of virulence factors in the human bacterial pathogen Listeria monocytogenes is almost exclusively  regulated by the transcriptional activator PrfA, and the an RNA thermosensor, a leader sequence present in the mRNA of prfA gene is in the upstream untranslated promoter region and a transcriptional activator, which controls the expression of virulence genes in Listeria monocytogenes, wherein  the leader sequence present in the mRNA 5’-untranslated region (5” UTR) forms a secondary structure, which masks the ribosome binding region at low temperature, but not at 37oC, and allow growth and expression of downstream genes at 37oC. Loh et al. also teach expression of E. coli LacZ gene (regarded as E. coli essential gene), which is cloned in an expression vector under PrfA 5’-untranslated region (5” UTR) promoter ladder sequence of Listeria monocytogenes, and expressed exogenously in E. coli at 37oC, it was found that E. coli LacZ gene expression is thermoregulated and requires at least one codon of the 5’ region of the mRNA of the PrfA 5’-untranslated region (5” UTR) promoter ladder sequence of Listeria monocytogenes, and the activity of the LacZ protein having same function of the native LacZ protein, and having higher activity than native LacZ protein meets the limitation of claims 4-5, wherein the difference between first and second temperature is 7oC, meets the claim limitation of claim 13 because of the recitation “at least 1oC” i.e. at the upper end 7oC is also covered by the recitation “at least 1oC’ (see, abstract, Table 2, Fig. 1 and 6). Regarding claim 2, Loh et al. do not teach any complementation of any genes including LacZ gene, an essential E. coli gene, and meets the claim limitation of claim 2. Claim 11 is included in this rejection because the growth rate of E. coli expressing exogenous LacZ gene increased in terms of GroEL gene expression as shown in Fig. 1 (compare lane 1 and lane 2).

Therefore, Loh et al. anticipate claims 1, 2, 4-5, 6, 11-12 and 13 of the instant application 

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1-2, 3, 4-5, 6-8, 9-11, 12 and 13 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Johansson et al. (An RNA thermosensor controls expression of virulence genes in Listeria monocytogenes. Cell, 110: 551-561, 2002, see IDS) in view of Hagg et al. (A host/plasmid system that is not dependent on antibiotics and antibiotic resistance genes for stable plasmid maintenance in Escherichia coli. Journal of Biotechnology (2004), 111: 17-30, see IDS) and Croitoru et al. (Generation and characterization of functional mutants in the translation initiation factor IF1 of Escherichia coli. Eur. J. Biochem. 

New-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1, 2, 3, 4- 6, 7-10, 11, 12-13, and 17-18 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Loh et al. (An unstructured 5’-coding region of the prfA mRNA is required for efficient translation. Nuc Acid Res, 2012, 40(4): 1818-1827, see IDS filed on 10/14/2021) as applied to claims 1, 2, 4-5, 6, 11-12 and 13 above, and further in view of Johansson et al. (An RNA thermosensor controls expression of virulence genes in Listeria monocytogenes. Cell, 110: 551-561, 2002, see IDS), Hagg et al. (A host/plasmid system that is not dependent on antibiotics and antibiotic resistance genes for stable plasmid maintenance in Escherichia coli. Journal of Biotechnology (2004), 111: 17-30, see IDS), and 
The Broadest Reasonable Interpretation (BRI) of claim 1 is a recombinant E. coli cell comprising a genomically encoded essential E. coli gene where expression is regulated by an upstream leader sequence not natively associated with said essential E. coli gene, where said upstream leader sequence has the function of being a thermoswitch substantially not allowing growth at a first temperature but allowing growth at a second temperature, wherein said upstream leader sequence comprises the mRNA leader sequence from L. monocytogenes prfA or  the mRNA leader sequence from Y. pestis IcrF.
Loh et al. teach expression of virulence factors in the human bacterial pathogen Listeria monocytogenes is almost exclusively  regulated by the transcriptional activator PrfA, and the translation of prfA is controlled by a thermosensor located in the 5’-untranslated RNA (5’-UTR), and translation is high at 37oC, which is a second temperature, but almost silent or low at 30oC, which is a first temperature, wherein said 5’-UTR is   an RNA thermosensor, a leader sequence present in the mRNA of prfA gene is in the upstream untranslated promoter region and a transcriptional activator, which controls the expression of virulence genes in Listeria monocytogenes, wherein  the leader sequence present in the mRNA 5’-untranslated region (5” UTR) forms a secondary structure, which masks the ribosome binding region at low temperature, but not at 37oC, and allow growth and expression of downstream genes at 37oC. Loh et al. also teach expression of E. coli LacZ gene (regarded as E. coli essential gene), which is cloned in an expression vector under PrfA 5’-untranslated region (5” UTR) promoter leader sequence of Listeria monocytogenes, and expressed exogenously in E. coli at 37oC, it was found that E. coli LacZ gene expression is thermoregulated and requires at least one codon of the 5’ region of the PrfA 5’-untranslated region (5” UTR) promoter leader sequence of Listeria monocytogenes, and the activity of the LacZ protein having same function of the native LacZ protein, and having higher activity than native LacZ protein meets the limitation of claims 4-5, wherein the difference between first and second temperature is 7oC, meets the claim limitation of claim 13 because of the recitation “at least 1oC” i.e. at the upper end 7oC is also covered by the recitation “at least 1oC’ (see, abstract, Table 2, Fig. 1 and 6). Regarding claim 2, Loh et al. do not teach any complementation of any genes including LacZ gene, an essential E. coli gene, and meets the claim limitation of claim 2. Claim 11 is included in this rejection because the growth rate of E. coli expressing exogenous LacZ gene increased in terms of GroEL gene expression as shown in Fig. 1 (compare lane 1 and lane 2). 
Loh et al. do not teach recombinant E. coli cell comprises no further genomically encoded essential gene (for claim 3), i.e. endogenous LacZ should be absent or deleted as for Loh et al. reference, or endogenous infA gene should be absent or deleted as of new references (for claim 3), do not teach E. coli essential gene involved in transcription or translation (for claim 7) and E. coli essential gene is infA (for claims 8, 10 and 17-18), and protein expressed from infA has lower activity than native protein encoded by native infA (for claim 9).
However, Johansson et al. teach an RNA thermosensor, a leader sequence present in the mRNA of prfA gene in the upstream untranslated promoter region (see, Fig. 3, A & B), a transcriptional activator, which controls the expression of virulence genes in Listeria monocytogenes, wherein  the leader sequence present in the mRNA 5’-untranslated region (5’- UTR) forms a secondary structure, which masks the ribosome binding region at low temperature, and further teach an E. coli cell, in which expression of a chromosomally-located gene (i.e. prfA) is regulated by a temperature-sensing upstream leader sequence of the prfA gene (e.g. the prfA prfA gene, forms untranslatability of the prfA monocistronic messenger, a secondary structure, which masks the ribosome binding region at low temperature, and mutations predicted to destabilize this structure led to virulence gene expression and invasion of mammalian cells at 30oC. Johansson et al. further teach that when DNA corresponding to UTR region of prfA gene is fused to GFP and expressed in E. coli, the bacteria became fluorescent at 37oC, which is a second temperature, but not at 30oC, which is the first temperature, wherein the difference between first and second temperature is 7oC, meets the claim limitation of claim 13 because claim 13 requires “at least 1oC”, i.e. at the upper end 7oC is also covered by the recitation “at least 1oC’ (see, abstract). The E. coli cell of Johansson et al. endogenously comprises many essential genes including infA as claimed in claim 8, which is definitely genomically (genome or chromosome) encoded and thus, said infA gene expression should be thermoregulated as virulence gene as taught by Johansson et al. if there were a thermoregulated promoter in the 5’-UTR region (Johansson et al. do not teach that), and the growth of E. coli of the Johansson et al. shows biphasic of 30oC and 37oC (see, Fig. 3, C), i.e. the relative protein band of PrfA is 1.00 (100%) at 37oC, however, at 30oC, the relative protein band is 0.23 (23%), i.e. growth at 30oC is about 67% lower than  growth at 37oC meets the claim limitation of claim 1-2.  Regarding claim 3, the recombinant E. coli of Johansson et al. and the recombinant E. coli of instant application is same, thus, inherently, there should not be another genomic version of essential gene infA in the genome of E. coli of Johansson et al. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Johansson et al. do not teach recombinant E. coli cell comprises no further genomically encoded essential gene (for claim 3), i.e. endogenous infA gene should be absent or deleted (for claim 3), do not teach E. coli essential gene involved in transcription or translation (for claim 7) and E. coli essential gene is infA (for claims 8, 10 and 17-18), and protein expressed from infA has lower activity than native protein encoded by native infA (for claim 9).
However, Hagg et al. teach complementation in E. coli of genomically deleted infA gene, by plasmid-bearing expression of infA gene from E. coli, and since, infA gene is essential for E. coli growth, infA deleted E. coli cell will only survive and grow, if infA gene from E. coli is expressed in said E. coli by said infA expression plasmid (see, abstract). The plasmid bearing infA gene encoding protein has same activity (for claim 4), higher activity (for claim 5) or lower activity than native infA protein (for claim 9) is the inherent property of infA protein of Hagg et al. because structurally they (claimed and the referenced) both are same. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Hagg et al. do not teach E. coli essential gene infA, which is regulated by the upstream mRNA leader sequence in E. coli host cell through non-native thermosensor 5’UTR leader sequence of Listeria monocytogenes prfA.
However, Croitoru et al. teach generation and characterization of functional mutants in the translation initiation factor IF1 encoded by infA of Escherichia coli and identification of mutants (except infAR65D mutant, which still keeps lethal phenotype), which are sensitive to 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Loh et al. Johansson et al. Hagg et al. and Croitoru et al. to  replace LacZ gene of E. coli, an essential gene as taught by Loh et al. with the infA gene of Hagg et al. and Croitoru et al.,  under the mRNA leader sequence in E. coli host cell through thermosensor 5’UTP leader sequence of Listeria monocytogenes prfA as taught by Loh et al. and complementation in E. coli of genomically deleted infA gene, by plasmid-bearing expression of infA gene, and since, infA gene is essential for E. coli growth, infA deleted E. coli cell will only survive and grow, if infA gene is expressed in said E. coli by said infA expression plasmid as taught by Hagg et al. and characterization of functional mutants in the translation initiation factor IF1 of Escherichia coli and identification of mutants, which are sensitive to cold temperature phenotype and able to grow in cold temperature, although, IF1 deleted mutation results in the lethal phenotype of E. coli MG1655 delta-infA, i.e. E. coli MG1655 delta-infA cell is unable to grow in the absence of essential gene IF1, and plasmid bearing mutants of infA (pTrc99A-infA_mut* plasmid) restore cold temperature  growth phenotype in E. coli as taught by Croitoru et al. and modify Loh et al. et al. by expressing infA gene under the control of 5’-UTR sequence comprising prfA leader sequence, which serves as thermosensor as taught by Loh et al. and Johansson et al. in the E. coli having genomically deleted infA gene and restore cold temperature growth  phenotype  to arrive the claimed invention.

 One of ordinarily skilled artisan would have had a reasonable expectation of success because Loh et al. and Johansson et al. could successfully produce LacZ and GFP protein using thermosensor 5’UTR leader sequence of Listeria monocytogenes prfA using a genetically engineered E. coli cell. 
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Conclusion
Status of the claims:
Claims 1-13 and 16, 17-18 are rejected.
Applicant's amendment (see, substantial amendment of claim 1 and added new claims 16-18) necessitated the new ground(s) of rejection presented in this Office action.  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/14/2021 prompted the new ground(s) of rejection presented in this Office action.  
Applicants must respond to the objections/rejections in each of the numbered sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656